DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solar et al. (US 2011/0319754 A1) in view of Dorros et al. (US 2003/0040694 A1).
Regarding claim 1, Solar discloses a method (Figs. 12A-C), comprising: positioning a first device (catheter 12) within an internal carotid artery (as vessel 100 may be the internal carotid artery; [0086]) of a subject; impeding antegrade blood flow in the internal carotid artery (via expansion of occlusion element 28; Fig. 12B; [0086]); and delivering a pharmaceutical agent (as pharmaceuticals are simultaneously administered with supplemental blood shown by wide arrows 48 of Fig. 12C; [0086]) through an artery (as secondary vessel 101 may be the external carotid artery; [0087]) of the subject that is downstream of an ophthalmic artery of the subject (as the external carotid artery is downstream from the ophthalmic artery) and into the ophthalmic artery of the subject (as the external carotid artery connects to the ophthalmic artery).
Solar fails to explicitly disclose wherein delivering the pharmaceutical agent is in a retrograde direction.
However, Dorros teaches a method of positioning a first device (balloon 10) within an artery of a subject (Fig. 2) to impede blood flow (by expansion of the balloon which will occlude blood flow); and delivering a pharmaceutical agent (blood, saline, and/or drug agents) through an adjacent artery in a retrograde direction ([0032]) to enhance flow manipulation in communicating vessels to facilitate removal of emboli via either retrograde or antegrade flow either independently or, simultaneously with the use of the balloon ([0033]). It is noted that Dorros teaches flow may be induced simultaneously retrograde and antegrade; therefore, the modification of Solar in view Dorros would not impair the method of Solar.

Regarding claim 2, Solar modified discloses the invention as claimed, and Solar discloses wherein the impeding antegrade blood flow includes expanding an occlusion device (occlusion element 28) within the internal carotid artery (Figs. 12A-B; [0086]).
Regarding claim 3, Solar modified discloses the invention as claimed, and Solar discloses wherein the expanding the occlusion device (28) within the internal carotid artery (100) includes expanding the occlusion device at a location within the internal carotid artery closer to a junction with a common carotid artery than a junction with the ophthalmic artery (as vessel 100 is the internal carotid artery, vessel 101 is the external carotid artery and the occlusion element 28 is expanded at the junction between the two arteries within the internal carotid artery; Figs. 12B-C).
Regarding claim 4, Solar modified discloses the invention as claimed, and Solar discloses wherein the delivering the pharmaceutical agent (pharmaceuticals are simultaneously administered with supplemental blood shown by wide arrows 48 of Fig. 12C; [0086])) includes delivering the pharmaceutical agent under pressure (as the supplemental blood and pharmaceuticals are pumped out of the catheter 12 and pumps use pressure; [0086]).
Regarding claim 5, Solar modified discloses the invention as claimed, and Solar discloses including controlling a pressure of the pharmaceutical agent via a regulator .

Claim(s) 1-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbut (US 2003/0199802 A1) in view of Dorros et al. (US 2003/0040694 A1).
Regarding claim 1, Barbut discloses a method (Figs. 7A-C), comprising: positioning a first device (first tubular member 1) within an internal carotid artery (as the first tubular member may be inserted as far as the internal carotid artery; [0017]) of a subject; impeding antegrade blood flow in the internal carotid artery (via inflation of balloon occluder 60); and delivering a pharmaceutical agent (as lumen 20 of second tubular member 2 administers heparin or neuroprotective agents; [0044]) through an artery (as the second tubular member 2 is inserted into the contralateral carotid artery and the external carotid artery is the contralateral carotid artery to the internal carotid artery; [0017]) of the subject that is downstream of an ophthalmic artery (as the external carotid artery is downstream of the ophthalmic artery) of the subject and into an ophthalmic artery of the subject (as the external carotid artery connects to the ophthalmic artery).
Barbut fails to explicitly disclose wherein delivering the pharmaceutical agent is in a retrograde direction.
However, Dorros teaches a method of positioning a first device (balloon 10) within an artery of a subject (Fig. 2) to impede blood flow (by expansion of the balloon which will occlude blood flow); and delivering a pharmaceutical agent (blood, saline, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barbut such that the pharmaceutical agent is delivered from an artery downstream of the ophthalmic artery in a retrograde direction in light of the teachings of Dorros in order to enhance flow manipulation in the communicating vessels to facilitate removal of emboli.
Regarding claim 2, Barbut modified discloses the invention as claimed, and Barbut discloses wherein the impeding antegrade blood flow includes expanding an occlusion device (balloon occluder 60) within the internal carotid artery (as the first tubular member is inserted into the internal carotid artery; [0017]).
Regarding claim 3, Barbut modified discloses the invention as claimed, and Barbut discloses wherein the expanding the occlusion device within the internal carotid artery includes expanding the occlusion device at a location within the internal carotid artery closer to a junction with a common carotid artery than a junction with the ophthalmic artery (as the distal end of the tubular member can be advanced as far as the occluding site which could be in the internal carotid artery or any other part of the cerebral vasculature, which includes an area closer to a junction with the common carotid artery than a junction with the ophthalmic artery; [0017]).
Regarding claim 4, Barbut modified discloses the invention as claimed, and Barbut discloses wherein the delivering the pharmaceutical agent includes delivering 
Regarding claim 5, Barbut modified discloses the invention as claimed, and Barbut discloses controlling a pressure of the pharmaceutical agent via a regulator (manometer 30; [0044]).
Regarding claim 6, Barbut modified discloses the invention as claimed, and Barbut discloses delivering a second device (atherectomy device) through a lumen (additional lumen) of the first device (1; [0045]) such that a distal end of the second device is positioned in the ophthalmic artery or a junction between the ophthalmic artery and the internal carotid artery (as the distal end of the tubular member can be advanced as far as the occluding site which could be in the internal carotid artery or any other part of the cerebral vasculature, which includes a junction between the ophthalmic artery and the internal carotid artery; [0017]).
Regarding claim 7, Barbut modified discloses the invention as claimed, and Barbut discloses treating a blockage, a stenosis, a lesion, plaque, or other physiology (occluding lesion) in the ophthalmic artery or the junction between the ophthalmic artery and the internal carotid artery (as the occluding site can be in the internal carotid artery or any other part of the cerebral vasculature; [0017]).
Regarding claim 8, Barbut modified discloses the invention as claimed, and Barbut discloses prior to the delivering the pharmaceutical agent, positioning a delivery device (second tubular member 2) such that a distal end of the delivery device is located distally of a junction (as the distal end of 2 is located distally of a junction 
Regarding claim 9, Barbut modified discloses the invention as claimed, and Barbut discloses wherein the positioning the delivery device (2) includes positioning the distal end of the delivery device within the external carotid artery (Fig. 7C; as the second tubular member 2 is inserted into the contralateral carotid artery and the external carotid artery is the contralateral carotid artery to the internal carotid artery; [0017]).
Regarding claim 11, Barbut modified discloses the invention as claimed, and Barbut discloses wherein the pharmaceutical agent includes a vasodilator, a thrombolytic, an antioxidant, an anti-coagulant, an ACE inhibitor, an antihistamine, a 18Attorney Docket No.: 00170-0016-01000 beta blocker, a calcium channel blocker, an NSAID, a corticosteroid, or combinations thereof (as the pharmaceutical agent includes heparin, which is an anti-coagulant; [0044]).
Regarding claim 12, Barbut discloses a method (Figs. 7A-C), comprising: impeding antegrade blood flow (via inflation of balloon occluder 60) in an internal carotid artery (as the first tubular member may be inserted as far as the internal carotid artery; [0017]) of a subject via a first device (first tubular member 1); positioning a distal end (distal end of 2) of a second device (second tubular member 2) distally of a junction (as the distal end of 2 is located distally of a junction between its adjacent carotid artery; Fig. 7C) between an external carotid artery and a common carotid artery of the subject 
Barbut fails to disclose wherein the pharmaceutical agent travels in a retrograde direction.
However, Dorros teaches a method of positioning a first device (balloon 10) within an artery of a subject (Fig. 2) to impede blood flow (by expansion of the balloon which will occlude blood flow); and delivering a pharmaceutical agent (blood, saline, and/or drug agents) through an adjacent artery in a retrograde direction ([0032]) to enhance flow manipulation in communicating vessels to facilitate removal of emboli via either retrograde or antegrade flow either independently or, simultaneously with the use of the balloon ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barbut such that the pharmaceutical agent travels in a retrograde direction in light of the teachings of Dorros in order to enhance flow manipulation in the communicating vessels to facilitate removal of emboli.

Regarding claim 15, Barbut modified discloses the invention as claimed, and Barbut discloses wherein the delivering the pharmaceutical agent includes delivering the pharmaceutical agent under pressure (as proximal ends 13, 23 of the first and second tubular members are connected to a pump 35 which pumps fluids through the second tubular member; [0038]).
Regarding claim 16, Barbut modified discloses the invention as claimed, and Barbut discloses wherein the pharmaceutical agent includes a vasodilator, a thrombolytic, an antioxidant, an anti-coagulant, an ACE inhibitor, an antihistamine, a 18Attorney Docket No.: 00170-0016-01000 beta blocker, a calcium channel blocker, an NSAID, a corticosteroid, or combinations thereof (as the pharmaceutical agent includes heparin, which is an anti-coagulant; [0044]).
Regarding claim 17, Barbut modified discloses the invention as claimed, and Barbut discloses treating a blockage, a stenosis, a lesion, plaque, or other physiology (occluding lesion) in the ophthalmic artery or the junction between the ophthalmic artery and the internal carotid artery (as the occluding site can be in the internal carotid artery or any other part of the cerebral vasculature; [0017]).

Barbut fails to disclose wherein the pharmaceutical agent travels in a retrograde direction.
However, Dorros teaches a method of positioning a first device (balloon 10) within an artery of a subject (Fig. 2) to impede blood flow (by expansion of the balloon which will occlude blood flow); and delivering a pharmaceutical agent (blood, saline, and/or drug agents) through an adjacent artery in a retrograde direction ([0032]) to enhance flow manipulation in communicating vessels to facilitate removal of emboli via either retrograde or antegrade flow either independently or, simultaneously with the use of the balloon ([0033]).

Regarding claim 19, Barbut modified discloses the invention as claimed, and Barbut discloses prior to the delivering the pharmaceutical agent, positioning a delivery device (second tubular member 2) such that a distal end of the delivery device is located distally of a junction (as the distal end of 2 is located distally of a junction between its adjacent carotid artery; Fig. 7C) between an external carotid artery and a common carotid artery (as the second tubular member 2 is inserted into the contralateral carotid artery and the external carotid artery is the contralateral carotid artery to the internal carotid artery; [0017]).

Allowable Subject Matter
Claims 10, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771